DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 02/15/2018 has been acknowledged.

Claim Objections
Claim 22 is objected to because of the following informalities:  In lines 6 & 9 of claim 22, the term should read as “detection zones”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the individual detection zones" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  In line 3, the phrase “at least 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birlem (US 7333202 B2).
As best understood in regards to claim 22, Birlem teaches a device for contactless measurement of one or more parameters of a linear textile formation, comprising: a yarn sensor (6), the yarn sensor (6) further comprising at least two mutually individual detection zones (43, 44, i.e. beam of light) (Column 5, lines 61-66; Figure 3) for one or a combination of the parameters of yarn presence (i.e. location), yarn movement, or yarn quality (Column 3, lines 15-20); and wherein the individual detection zones (43, 44) are arranged in defined positions relative to at least two 
In regards to claim 23, Birlem teaches wherein the individual detection zones (43, 44) are arranged in the defined positions (i.e. right and left) relative to a straight yarn path and to a deflected yarn path at the workstation (1) (Column 5, lines 17-39; Figure 3). 
In regards to claim 24, Birlem teaches wherein at least two of the different yarn paths (i.e. moving back and forth) are assigned to at least one of the detection zones (43, 44) (Column 5, lines 1-4; Figure 3). 
In regards to claim 25, Birlem teaches wherein the individual detection zones (43, 44) are arranged in an order and spatial orientation relative to the different yarn paths (i.e. moving back and forth) caused by different yarn production situations at the workstation (1) (Figure 3). 
In regards to claim 26, Birlem teaches wherein with respect to a direction of yarn movement, the individual detection zones (43, 44) are arranged in a common vertical or horizontal plane or in different vertical or horizontal planes (Figure 3). 
In regards to claim 39, Birlem teaches a yarn manufacturing textile machine comprising the device (Abstract).
Allowable Subject Matter
Claims 27-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 27, Birlem teaches a device for contactless measurement of one or more parameters of a linear textile formation, comprising: a yarn sensor (6), the yarn sensor (6) further comprising at least two mutually individual detection zones (43, 44, i.e. beam of light) (Column 5, lines 61-66; Figure 3) for one or a combination of the parameters of yarn presence (i.e. location), yarn movement, or yarn quality (Column 3, lines 15-20); and wherein the individual detection zones (43, 44) are arranged in defined positions relative to at least two different yarn paths (i.e. moving back and forth) (Column 5, lines 1-4) of the yarn (3) at a workstation (1, i.e. spinning box) that depend on changed states of the yarn (3) at the workstation (1) so that at least one of the parameters (i.e. location) is measurable in each of the detection zones (43, 44) (Column 5, lines 17-67; Figures 2 & 3). 
	However Birlem does not teach the structural limitations of device further comprising the yarn sensor having a pair of opposed parts with a space therebetween for passage of the yarn wherein the detection elements are mounted in each of the parts and are coupled to at least one circuit board and to an electronic evaluation device for each of the individual detection zones in combination with the remaining limitations of independent claim 22 upon overcoming the claim objection, the rejection under .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al (US 20190025156 A1) – Method and Apparatus for inspecting intermittent connection type optical fiber ribbon
Stusak (US 20040051058 A1) - Method and device for contactless measurement of a linear textile formation such as yarn etc
Werheit (US 10816534 B2) - Yarn sensor for optically sensing a yarn moved in the longitudinal direction of the yarn
Stutz (US 5194911 A) - Method and apparatus for determining the quantity of material transported within a fibre band or sliver
de Vuyst et al (US 4970402 A) - Apparatus for sensing characteristics of a traveling yarn with yarn guiding means
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856